Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.  
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
The groups are:
Group I, claim(s) 1-10 and 20-25, drawn to semiconductor devices and processing devices including the same.
Group II, claim(s) 11-19, drawn to methods of making semiconductor devices.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the specifics for the U-shaped channel and the gate dielectric layer in contact with the channel bottom, this/these technical feature(s) is not a special technical feature as it does not make a contribution over the prior art in view of CN 105892221 (the 221’ reference published 08/24/2016).  As to claim 1, see Fig. 18 showing a semiconductor device, comprising: 

a U-shaped channel above the substrate (see the overall channel structure 450 made of parts 451 near the source, 452 near the drain and near 453 down at the bottom), wherein the U-shaped channel includes a channel bottom (near 453), a first channel wall and a second channel wall parallel to each other (see the right hand wall of the part of 451 towards the inner part of the device being “a first channel wall” and then see the left hand wall of the part of 452 towards the inner part of the device being “a second channel wall”), a source area (see the part of 451 up near 510), and a drain area (see part of 452 up near 520), the first channel wall intersects with the channel bottom at a first end and intersects with the source area at a second end (note that the first channel wall designated above “intersects” with, or touches and meets at a point, the source area of 451 up near 510 at the upper end, and also “intersects” with, or touches and meets at a point, the channel bottom near 453 at the lower end), and the second channel wall intersects with the channel bottom at a first end and intersects with the drain area at a second end (note that the second channel wall designated above “intersects” with, or touches and meets at a point, the drain area of 452 up near 520 at the upper end, and also “intersects” with, or touches and meets at a point, the channel bottom near 453 at the lower end); 
a gate dielectric layer (see gate dielectric 300; [0076] introducing) above the substrate and in contact with the channel bottom (note 300 contacts 453 and is above 100); 
a gate electrode (see gate electrode 250; [0075] introduces) above the substrate and in contact with the gate dielectric layer (note 250 touches 300 and is above 100); and 
a source electrode coupled to the source area (see source electrode 510 coupled to the part of 451 near 510; [0088] introduces this), and a drain electrode coupled to the drain area (see drain electrode 520 near to the part of 452 near 520; [0088] introduces this).  See also the relevant part of claim 20 being noted here as well as duplicated in practical part from claim 1.  


Therefore as claim 1 lacks novelty (and claim 20 in relevant mirrored part is shown in the reference as well) this cannot be a shared special technical feature between the groups.  See also at least claim 3 is anticipated as well.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).  

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Further it is noted that should the applicant elect the device Group I above, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group Ia:  Fig. 1 (see claim 3 and 22 covering Fig. 1)
Group Ib:  Fig. 2 (see claim 4 and 23 covering Fig. 2/3 generically)
Group 1c:  Fig. 3 (see claim 5 and 24 covering Fig. 3 specifically)

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are/appear generic:  claims 1-2, 6-10, 20-21 and 25.  

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups Ia-c lack unity of invention because even though the inventions of these groups require the technical feature of the same feature noted above in the restriction between method and device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the same reference noted above with reference to the detailed citations noted above.

No telephone call was made to applicant’s representative to request an oral election to the above restriction requirement and requirement to elect a species due to the complication of the above restriction and requirement to elect a species.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT S WITHERS/Primary Examiner, Art Unit 2891